Exhibit Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY "AMERICAN SURGICAL HOLDINGS, INC."IS DULY INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF THE TWENTY—SEVENTH DAY OF FEBRUARY, A.D. 2007.AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE. AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "AMERICAN SURGICAL HOLDINGS, INC." WAS INCORPORATED ON THE TWENTY— SECOND DAY OF JULY, A.D. 2003. AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS HAVE BEEN FILED TO DATE. 3684076 8300 070244578 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 5466381 DATE: 02-27-07 CERTIFICATE OF INCORPORATION FIRST: The name of the corporation shall be: RENFREW, INC. SECOND:Its registered office in the State of Delaware is to be located at 2771 Centerville Road, Suite 400, in the City of Wilmington, County of New Castle and its registered agent at such address is CORPORATION SERVICE COMPANY. THIRD: The purpose or purposes of the corporation shall be: To engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. FOURTH:The total number of shares of stock which this corporation is authorized to issue is: One Hundred Million (100,000,000) shares of common stock with a par value of $.001 and Ten Million (10,000,000) shares of preferred stock with a par value of FIFTH: The name and address of the incorporator is as follows: Jill E.
